DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-6 recite portion a1, portion b1, portion c1, portion d1, portion e1, portion a2, portion b2, portion c2, portion d2, and portion e2. Without reciting the size of each portion, the recited inequations are indefinite. If the portions are so small that they only cover the size of a main phase grain or grain boundary, the recited A1<B1, A1≥C1 and A1≥D1 are not meaningful as we may be comparing the coercivity of main phase grain with coercivity of grain boundary phase. Appropriate correction is required.
Claim 1 recites X-direction and Y-direction. What is the relationship between X-direction and Y-direction? Are they perpendicular to each other? Appropriate correction is required.
Claim 8 recites a c-axis of the rare earth permanent magnet. What is c-axis? Is it a c-axis of a crystal grain structure? Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’811 (US 2013/0119811).
Regarding claims 1 and 3, US’811 teaches a rare earth permanent magnet having a rectangular parallelepiped shape ([0025]). US’811 discloses that the magnet has a strong coercive force in at least two angular portion of the stator side ([0029]; [0035]; Fig. 3 and Fig. 4), which meets the limitation A1<B1. US’811 further discloses that Dy diffusing may be performed in at least one of the angular portion at the stator side containing the longitudinal edges of the rectangular parallelepiped of the magnet and the coercive force may increase in at least one of the angular portions ([0039]; Fig. 3; Fig. 4), which meets the limitation that A1=C1 and A1=D1 recited in claim 1 and A2=C2 and A2=D2 as recited in claim 3.
Regarding claim 2, US’811 discloses an embodiment that only the coercivity in angular portion is increased and the coercivity of angular portion is increased by 475 kA/m or more ([0039]; [0037]), which meets the limitation recited in claim 2. 
Regarding claim 7, US’811 discloses that the Y-direction is a longitudinal direction of the first surface (Fig. 3; [0046]; [0047]), which meets the limitation recited in claim 7. 
Regarding claim 8, US’811 discloses that the width direction is the magnetization direction ([0046]), which meets the limitation recited in claim 8.
Regarding claim 9, US’811 discloses a rotating electric machine comprising a rotor, a stator and the magnet in the rotor (Abstract; [0011] to [0028]), which meets the limitation recited in claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US’811 (US 2013/0119811).
Regarding claims 4-6, US’811 discloses an embodiment that the increase in coercivity is limited to the angular portion ([0046]), which indicating A2, B2 and C2 have similar value and A1 and E1 have similar values, which are close to the recited limitations in claims 4-6. Thus, the recited limitations in claims 4-6 are a prima facie case of obviousness over US’811. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733